Citation Nr: 1514520	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-16 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio


THE ISSUE

Entitlement to reimbursement or payment of unauthorized medical services rendered in connection with treatment received at Ohio State University Medical Center (OSUMC) on February 10, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision by the Medical Administration Service (MAS) of the Columbus, Ohio, VA Ambulatory Care Center (VAACC), which denied claims for reimbursement or payment for unauthorized medical services rendered July 18-19, 2012 at the Ohio State University Medical Center (OSUMC).  In August 2013, the appellant appeared at a videoconference hearing held before the undersigned.  

At his hearing, the Veteran waived initial RO consideration of evidence submitted after the hearing, consisting of VA treatment records.  See 38 C.F.R. § 20.1304(c) (2014).  


FINDINGS OF FACT

Unauthorized medical services provided by OSUMC from July 18-19, 2012, were covered, in whole or in part, by a health-plan contract, i.e., Medicare.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical services provided during a hospitalization in OSUMC from July 18-19, 2012, have not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to notify and assist a claimant in terms of its duties to notify and assist claimants.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  For claims such the one at issue, which fall outside the parameters of Title 38, United States Code, Chapter 51, the VCAA does not apply.  See Barger v. Principi, 16 Vet.App. 132 (2002).  Nevertheless, the legal provisions that govern the Veteran's claim - found in Title 38, United States Code, Chapter 17, and 38 C.F.R Part 17 -- contain their own notice and assistance requirements. Specifically, those provisions direct that VA furnish detailed information about the laws governing claims for payment or reimbursement of unauthorized medical expenses, as well the duties of claimants to submit evidence in support of such claims. 38 C.F.R. § 17.120-33 (2014).   Additionally, those provisions state that, when a claim for payment or reimbursement of unauthorized medical expenses is denied, VA must notify the claimant of the reasons and bases for the denial and of his or her appellate rights, while furnishing all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2014).  

In this case, VA did not provide a correct reason for the denial of the Veteran's claim in the December 2012 decision or in the April 2013 statement of the case.  He was erroneously informed that the claim was denied because he "refused transfer" to a VA facility, when in fact, he elected to transfer from a VA facility to a private facility, with no discussion of the feasibility of VA facilities noted.  However, because the Veteran's claim fails on another basis, i.e., coverage under a health plan contract, the denial was correct.  The notice of the denial of his claim in December 2012 did include the lack of any coverage under a health plan contract as one of the reasons a claim could be denied.  More importantly, however, there is no basis on which the benefit could be granted; therefore, the Board finds that the deficiencies in notice are nonprejudicial.  See Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005); Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  There is no reasonable possibility that any additional notice or assistance would aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  As discussed below, the pertinent facts of this case are not in dispute, and the outcome of the Board's decision depends solely on an application of the relevant law to the Veteran's claim. 

With respect to the August 2013 Board hearing, the Veteran was afforded the opportunity to fully explain his allegations, and the undersigned VLJ explained the issue and attempted to elicit information as to the existence evidence that may have been overlooked, in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010); see 38 C.F.R. § 3.103(c)(2) (2014).  At this juncture, the allegations focused on the Veteran's contentions that he did not intentionally authorize the transfer to the private hospital, but, because, as discussed below, the undisputed facts clearly demonstrate that the Veteran is not entitled to reimbursement on another basis, i.e., Medicare coverage, there is no prejudice resulting from the failure to address this at the hearing.  There is again no legal basis for an allowance of the Veteran's claim.  Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.

II.  Analysis

The Veteran seeks payment or reimbursement for medical expenses incurred during a hospitalization in the Ohio State University Medical Center (OSUMC) from July 18-19, 2012.  

VA treatment records show that on July 18, 2012, the Veteran sought treatment at the Grove City VA Outpatient Clinic for complaints of chest pressure, fatigue and lightheadedness of 3-4 days duration.  The Veteran's primary care provider advised a cardiology consult, but he could not be seen at that facility until August 27.  He was told that he could be seen at the Columbus VA Urgent Care Center [A.K.A. the Ambulatory Care Center (ACC), or "James Road"].  He was told he could go to the local emergency department, possibly without VA payment, or to ACC for further evaluation; and, the Veteran chose this option.  According to the Grove City note, the ACC physician examined him and sent him to OSU Hospital.  

The nursing note at the ACC reported that the Veteran denied shortness of breath, or nausea or vomiting, and said that the chest pain was intermittent.  A cardiac monitor showed sinus rhythm with occasional unifocal PVC.  When seen by the physician, the Veteran complained of left-sided chest pressure associated with some symptoms of general weakness and fatigue.  He had previously had left cardiac catheterization/stent placement at OSUMC.  He was observed to be awake, alert, and in no acute distress.  He was oriented to person, place, time and recent events.  Speech was clear.  Respirations were easy and non-labored at rest.  Troponin was negative, and electrocardiogram showing no acute ST segment changes and normal sinus rhythm.  The physician felt that given the clinical presentation, with no history of coronary artery disease, and ongoing chest pain, the Veteran would benefit from hospitalization and further evaluation, and the Veteran was agreeable.  He was to be transferred to the OSUMC ER for further care.  

The nursing note reported that the Veteran requested to go to OSUMC for further treatment.  A "nurse expeditor" reported that per the physician, the Veteran needed to be admitted to the hospital, OSU, and wished to use his own insurance.  The nurse asked the Veteran if he was aware he was going to the hospital and did he want to use his own insurance.  The Veteran stated that he did, and that OSU was where he had had his stents placed in his heart.  He signed an "election form," witnessed by the writer.  

The Veteran was transferred to OSUMC by private ambulance to the emergency department.  It was noted that he had been "sent in from the VA clinic for evaluation."  He stated that he felt the same way he had felt when he had his myocardial infarction.  Initial evaluation revealed he was not having a myocardial infarction.  He underwent coronary angiogram, which showed diffuse non-obstructive coronary artery disease.  No interventions were performed.  The impression was that his atypical chest pain was unlikely cardiogenic in origin.  

The Veteran's treatment was not for his sole adjudicated service-connected disability, tinnitus, rated 10 percent disabling.  Authorization for the hospital visit was not obtained in advance, or within 72 hours of the visit.  See 38 C.F.R. § 17.54 (2014) (where an emergency exists at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission).  Accordingly, the claim was considered under the Millennium Health Care and Benefits Act, Public Law 106-117, which provides for the reimbursement of non-VA emergency treatment for which the Veteran is personally liable in certain circumstances, regardless of service-connected status, if specified criteria are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  

To be eligible for reimbursement under the Millennium Act, all of the following conditions must be met: (a) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; (b) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; (c) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (d) The veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment; (e) The veteran is financially liable to the non-VA provider of the emergency treatment; (f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; (g) The veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and (h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  38 C.F.R. § 17.1002 (2014).

The Veteran's claim was denied on the basis that he "refused transfer" to the VA.  However, this is a category that applies when a Veteran is in a private hospital, and has been stabilized from an emergency.  See 38 C.F.R. § 17.1005.  Here, the Veteran was actually in a VA ACC, which did not have inpatient facilities to work up his cardiac symptoms.  


The Veteran contends that he was transferred to OSUMC because he was having a heart attack when seen at the VA ACC.  He said he was not in any state of mind to sign a refusal of transfer; he states that he believed he was signing an authorization to transport him from the clinic to the private hospital.  He stated that although he had been able to drive himself to the ACC, he felt worse after arriving.  The Veteran states that he was not given any options other than the OSU facility, and that they directed him to go to OSU.  

However, although the question of whether VA facilities were feasibly available was not addressed, the most relevant reason for the denial of the Veteran's claim is that he had Medicare coverage which paid for most of his medical bill.  Specifically, reimbursement may not be provided if the veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  A "health-plan contract" includes Medicare.  38 C.F.R. § 17.1001(a)(2) (2012) (an insurance program under 42 U.S.C.A. § 1395 includes Medicare).

Thus, notwithstanding any failure on the part of the VA ACC to discuss whether VA facilities were feasibly available, his Medicare coverage precludes reimbursement by VA.  In this regard, because all criteria set forth in 38 C.F.R. § 17.1002 must be met, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

Moreover, the medical records do not show that he in any way lacked the capacity to sign the election to go to a private hospital.  He was specifically observed to be alert, fully oriented, and in no acute distress.  He was not, in fact, having a heart attack, although it is not disputed that the criteria for an emergency were present.  The nurse who witnessed his signature specifically stated that the Veteran acknowledged that he was going to OSU and that he wanted to use his own insurance, adding that OSU was where he had had his stents placed in his heart.

Therefore, because the Veteran had coverage under Medicare Part A and Part B, his claim must be denied, even if Medicare did not cover all of the costs.  Under the law as applied to the undisputed facts, the claim cannot be allowed.  As the law and not the evidence is dispositive concerning this issue, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Reimbursement or payment for unauthorized medical services rendered during a hospitalization at OSUMC from July 18-19, 2012, is denied.  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


